Filed Pursuant to Rule 424(b)(3) Registration No. 333-139817-15 Supplement To Prospectus Supplement Dated June 26, 2007 (To Prospectus Dated February 13, 2007) $481,240,300 (Approximate at Time of Issuance) Asset-Backed Certificates, Series 2007-7 GSAA Home Equity Trust 2007-7 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, National Association Master Servicer and Securities Administrator GreenPoint Mortgage Funding, Inc. Wells Fargo Bank, National Association Avelo Mortgage, L.L.C. Servicers This Supplement is dated February 13, 2008 and supplements the Prospectus Supplement dated June 26, 2007 (the “Prospectus Supplement”) to the Prospectus dated February 13, 2007 with respect to the above captioned series of certificates.This Supplement supercedes in their entirety the supplement dated January 14, 2008 to the Prospectus Supplement, the supplement dated October 31, 2007 to the Prospectus Supplement, the supplement dated August 23, 2007 to the Prospectus Supplement and the supplement dated August 15, 2007 to the Prospectus Supplement. ·The table appearing on the cover of the Prospectus Supplement is revised as follows: Class Approximate Initial Class Principal Balance(1) Pass-Through Rate Type Ratings (S&P/ Moody’s) M2 $4,620,000 Variable(9) Subordinate AA/Aa2(17) M3 $3,161,000 Variable(10) Subordinate AA-/Aa3(17) M4 $3,162,000 Variable(11) Subordinate A+/A1(18) M5 $1,945,000 Variable(12) Subordinate A/A2(18) M6 $1,702,000 Variable(13) Subordinate A-/A3(18) B1 $2,432,000 Variable(14) Subordinate BBB+/Baa1(18) B2 $2,918,000 Variable(15) Subordinate BBB(19)/Baa3(18) (17)The Moody’s ratings on the Class M2 Certificates and Class M3 Certificates are on review for possible future downgrade. See “Risk Factors—The Ratings on Certain
